DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-13 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 04/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings (Figure 3) are objected to as they are a series of indistinct blank boxes devoid of labels. Such labels would facilitate an understanding of the invention without undue 
Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble recites the limitation "Method for the automated control of a motor vehicle". Due to the lack of antecedent basis, this limitation should read "Method for an automated control of a motor vehicle".  Appropriate correction is required.

Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. Claims 12 and 13 both can depend from Claim 9, which is a multiple dependent claim.  Claim 9 recites “according to any of claims 5 to 8”. See MPEP § 608.01(n).  
	Additionally, Claim 13 recites “according to any one of claims 1 to 11” and “according to claim 12”, meaning it is dependent on two multiple dependent claims, Claim 9 and Claim 12. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the mathematical replacement model" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites “a mathematical replacement model”, but neither Claim 9, nor Claims 5-8 from which Claim 9 relies on, depend on Claim 2. It is recommended that Applicant either amend Claim 5 to rely on Claim 2 instead of Claim 1, or change the limitation in Claim 9 to “a mathematical replacement model”.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “and/or” in each claim renders them indefinite, as further detailed below.
1.	Claim 1 recites the limitation “Generating and/or receiving”. This limitation shall be construed as “Generating or receiving”
2.	Claim 2 recites the limitation “a non-linear model and/or a single-track model”. This limitation shall be construed as “a non-linear model or a single-track model”
3.	Claim 3 recites the limitation “a steering wheel angle, an acceleration, a deceleration, a speed, and/or a yaw rate of the motor vehicle”. This limitation shall be 
4.	Claim 4 recites the limitation “an acceleration sensor, a steering angle sensor, a radar, a LIDAR, and/or a camera”. This limitation shall be construed as “an acceleration sensor, a steering angle sensor, a radar, a LIDAR, or a camera”
5.	Claim 9 recites the limitation “a course angle, a yaw angle, and/or a float angle”. This limitation shall be construed as “a course angle, a yaw angle, or a float angle”
6.	Claim 10 recites the limitation “the determined course angle, the determined yaw angle, and/or the determined float angle”. This limitation shall be construed as “the determined course angle, the determined yaw angle, or the determined float angle”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.
Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of “generating and/or receiving…”, “generating…”, “comparing…”, and “selecting…” Thus, the claims are to a process.
Step 2A Prong 1: Claim 1 recites the steps of generating, generating, comparing, and selecting. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of the alternate step of “receiving”. This alternate step amounts to no more than insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-10 and 12-13:
Step 1: Claims 2-10 and 12-13 depend on Claim 1 and include the steps of “assigning a cost factor…” (Claim 5), “determining a course angle, a yaw angle, or a float angle…” (Claim 9), and “weighting by means of a second weighting function…” (Claim 10). Thus the claims are to a process, a system, and a computer program. 
Step 2A Prong 1: Claims 2-10 and 12-13 depend on Claim 1 and recite the additional steps of assigning, determining, and weighting. These claims recite an abstract idea which is directed to a mental process and mathematical concepts. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. Claims 12-13 recite the additional elements of a control device, a computer program, program code, and a computing unit. This generic processing circuitry 
Step 2B: Claims 2-10 and 12-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-10 and 12-13 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-10 and 12-13 are not patent eligible.

Regarding Claim 11, Claim 11 recites the limitation that the “motor vehicle is controlled at least partially, in particular completely automatically, based on the selected trajectory”. This limitation demonstrates practical application and would be sufficient to overcome the 101 rejections for Claims 1-10 and 12-13 if moved into Claim 1. 

Regarding Claim 13, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites the limitation "Computer program" in line 1. The BRI of a computer program includes nontransitory signals, which are a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190317512 A1, filed 2018-04-17, hereinafter "Zhang".

Regarding Claim 1, Zhang teaches: 
Method for the automated control of a motor vehicle (10) (figure 11), having the following steps: 
Generating and/or receiving a reference trajectory (T*) for the motor vehicle (10); ([0076] and figure 11, step 1102, wherein a reference trajectory is generated for an autonomous driving vehicle, or ADV)
Generating at least two possible trajectories (5;) for the motor vehicle (10); ([0076] and figure 11, step 1101, wherein a plurality of trajectory candidates are generated for the ADV, plurality = 2 or more)
Comparing the at least two possible trajectories (2;) with the reference trajectory (T*); ([0076] and figure 11, step 1102, wherein each trajectory candidate is compared to the reference trajectory, which generates a cost for each trajectory candidate)
and Selecting one of the at least two possible trajectories (Zi) based on the comparison of the at least two possible trajectories (Z) with the reference trajectory (T*). ([0076] and figure 11, step 1104, wherein one of the plurality of trajectory candidates is selected)
 Zhang discloses all of the method steps. However, Zhang does not disclose the steps of “Generating at least two possible trajectories (5;) for the motor vehicle (10)” and “Generating and/or receiving a reference trajectory (T*) for the motor vehicle (10)” in the correct order. Therefore, it would have been obvious those having ordinary skill in the art before the effective filing date of the instant application to modify the method steps of Zhang out of order, as “Generating and/or receiving a reference trajectory (T*) for the motor vehicle (10)” and “Generating at least two possible trajectories (5;) for the motor vehicle (10)”. It would have been obvious to modify because doing so results in an autonomous vehicle that can generate and trajectories that most closely math a smooth, comfortable journey for passengers from an origin to a destination within a reasonable time, as recognized by Zhang ([0004]).

Regarding Claim 2, Zhang teaches all of the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
Method according to claim 1, characterized in that the possible trajectories (2;) are generated by means of a mathematical replacement model of the motor vehicle (10), ([0062], wherein the trajectory candidates are generated based on a quartic or quantic polynomial with initial and end conditions as input variables. Since there is no known definition for “mathematical replacement model” and no explicit definition in the specification, it is assumed that “mathematical replacement model” is construed to mean any mathematical equation where input variables are replaced with specific values, as shown in the specification)
in particular wherein the mathematical replacement model is a non-linear model and/or a single- track model. ([0062], where the mathematical replacement model is based on a quartic (4th order) or quantic (5th order) polynomial, both of which are non-linear)

Regarding Claim 11, Zhang teaches all of the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
 Method according to claim 1, characterized in that the motor vehicle (10) is controlled at least partially, in particular completely automatically, based on the selected trajectory (x*). ([0052], wherein the selected trajectory candidate is used to control the ADV)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 1 above, and further in view of US 20200198657 A1, effectively filed 2018-12-21, hereinafter "Manderla".

Regarding Claim 3, Zhang teaches all of the limitations of Claim 2 as discussed above, but remains silent on:
Method according to claim 2, characterized in that when generating the possible trajectories (Zi) at least one input variable is taken into account in the mathematical replacement model, 
in particular wherein the input variable is a steering movement, 
in particular a steering wheel angle, an acceleration, a deceleration, a speed, and/or a yaw rate of the motor vehicle. 
Manderla teaches:
Method according to claim 2, characterized in that when generating the possible trajectories (Zi) at least one input variable is taken into account in the mathematical replacement model, ([0028], wherein a mathematical system with an input variable is used to plan a trajectory)
in particular wherein the input variable is a steering movement, ([0028]-[0029], wherein the input variable is the “jerk”)
in particular a steering wheel angle, an acceleration, a deceleration, a speed, and/or a yaw rate of the motor vehicle. ([0004], wherein the “jerk” is characterized as either a deviation from the reference trajectory by distance (steering angle, as you would have to deviate from a trajectory by a distance by steering), a deviation from an acceleration (acceleration/deceleration), or a deviation from velocity (speed))


Regarding Claim 4, Zhang and Manderla in combination disclose all of the limitations of Claim 3 as discussed above, and Zhang additionally teaches:
Method according to claim 3, characterized in that the at least one input variable, in particular all input variables, is/are a variable which can be detected by means of an in-vehicle sensor (22, 26), ([0039], sensor system 115 used in the autonomous vehicle’s perception and planning system) 
in particular an acceleration sensor, a steering angle sensor, a radar, a LIDAR, and/or a camera. ([0031], wherein the sensors can include a steering sensor (steering angle sensor), a throttle sensor and a brake sensor (acceleration sensor), and an infrared sensor (LIDAR))

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to Claim 1 above, and further in view of US 20150371544 A1, filed 2015-06-18, hereinafter "Mere".

Regarding Claim 5, Zhang teaches all the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
Method according to claim 1, characterized in that the possible trajectories (Z) are each assigned a cost factor by means of a cost functional (J) in order to compare the possible trajectories (z;) with the reference trajectory (T*) ([0066], wherein the costs for possible trajectories is evaluated, and [0076], figure 11, step 1103, wherein the objective cost for each possible trajectory is obtained from comparing the trajectory candid with the reference trajectory and obtaining the similarity between the two)
Zhang remains silent on:
in particular wherein the cost functional (Jr) comprises at least a distance of a point on the respective possible trajectory (x;) from a corresponding point on the reference trajectory (T*).
Mere teaches:
in particular wherein the cost functional (Jr) comprises at least a distance of a point on the respective possible trajectory (x;) from a corresponding point on the reference trajectory (T*). ([0095]-[0096] and figure 4, wherein the lateral offset representing the distance between the alternate trajectory TA2 and the reference trajectory TR is calculated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of possible trajectory evaluation and .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Mere as applied to claim 5 above, and further in view of US 20200156639 A1, filed 2018-12-21, hereinafter "Liu"

Regarding Claim 6, Zhang and Mere in combination disclose all of the limitations of Claim 5 as discussed above, and Zhang additionally teaches:
Method according to claim 5, characterized in that a plurality of points on the respective possible trajectory (_ ) go into the cost functional (Jc), ([0074], wherein the cost is computed over each point/timestamp on the possible and the reference trajectories and summed to get the total cost)
Zhang remains silent on:
a contribution of the individual points to the cost factor being weighted by means of a first weighting function (yd).
Liu teaches:
a contribution of the individual points to the cost factor being weighted by means of a first weighting function (yd). ([0093]-[0094], wherein the cost function J is k), or points on the trajectory, where each value of k is individually weighted into the total cost by weight functions Q and R in combination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zhang’s per-point calculation of cost that goes into the entire trajectory cost with Liu’s use of a finite-horizon, discrete-time LQR to individually weight each point on a trajectory in the total cost calculation. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Regarding Claim 7, Zhang, Mere, and Liu in combination disclose all of the limitations of Claim 6 as discussed above, and Zhang remains silent on:
Method according to claim 6, characterized in that the first weighting function (yd) is time-dependent, in particular a time-dependent Gaussian curve.
Liu teaches:
Method according to claim 6, characterized in that the first weighting function (yd) is time-dependent, in particular a time-dependent Gaussian curve. ([0034], wherein a linear quadratic Gaussian model is used to determine a desired trajectory, and [0093]-[0094], an example of a time-dependent quadratic function for weighting individual points and summing them into the total cost J, wherein Liu discloses that a similar Gaussian model can be used in substitution)


Regarding Claim 8, Zhang, Mere, and Liu in combination disclose all of the limitations of Claim 7 as discussed above, and Zhang additionally teaches:
Method according to claim 7, characterized in that the possible trajectories (z) have at least three time segments, ([0067], wherein the potential trajectory is segmented according to a predetermined time resolution, or separated into time segments, to calculate cost. As can be seen in figure 8, there are 5 time segments displayed, more than three)
Zhang remains silent on:
the weighting of the points in the middle of the time segments being greater than the weighting of the points in the other time segments, 
in particular the weightings of the points in the earliest of the time segments being greater than the weighting of the points in the latest of the time segments.
Nevertheless, using a time-dependent Gaussian curve as a weighting function and shifting leftwards by decreasing µ, resulting in a weighting function that peaks in the middle and is .

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Manderla, Mere, and/or Liu as applied to Claims 5-8 above, and further in view of US 6663196 B1, filed 2001-08-30, hereinafter "Mueller".

Regarding Claim 9, Zhang, Manderla, Mere, and/or Liu teach all of the limitations of any of Claims 5-8 as discussed above, and Zhang remains silent on:
Method according to any of claims 5 to 8, characterized in that a course angle, a yaw angle and/or a float angle of the motor vehicle (10) in the course of the possible trajectories (xi) is determined based on the mathematical replacement model and is taken into account in the cost functional, 
in particular taking into account a difference between the course angle and a sum of the yaw angle and the float angle.
Mueller teaches:
Method according to any of claims 5 to 8, characterized in that a course angle, a yaw angle and/or a float angle of the motor vehicle (10) in the course of the possible trajectories (xi) is determined based on the mathematical replacement model and is taken into account in the cost functional,
in particular taking into account a difference between the course angle and a sum of the yaw angle and the float angle. (column 1, line 57 to column 2, line 4, wherein the sum of the yaw and the float are used to determine the likelihood of the vehicle to skid, and if the sum exceeds a desired course angle, it is assumed that the vehicle will go off course)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous driving system of Zhang, Manderla, Mere, and/or Liu with the determination of skid likelihood from the vehicle’s yaw, float, and course of Mueller. It would have been obvious to modify because using aiming for the least likelihood of skid based on the vehicle’s yaw, float, and course would allow the autonomous vehicle to hold onto the desired course more easily, as recognized by Mueller (column 1, line 57 to column 2, line 4)

Regarding Claim 10, Zhang, Manderla, Mere, Liu, and Mueller teach all of the limitations Claim 9 as discussed above, and Zhang remains silent on:
Method according to claim 9, characterized in that the determined course angle, the determined yaw angle, and/or the determined float angle of the motor vehicle (10) are or is weighted by means of a second weighting function (yo), in particular wherein the weighting function (yo) is time-dependent. 
Liu teaches:
Method according to claim 9, characterized in that the determined course angle, the determined yaw angle, and/or the determined float angle of the motor vehicle (10) are or is weighted by means of a second weighting function (yo), in particular wherein the weighting function (yo) is time-dependent. ([0093], wherein the weighting functions Q and R modify vehicle state x and vehicle input u, which consist of steering angle/heading angle (course angle))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous driving system of Zhang, Manderla, Mere, and/or Mueller with Liu’s use of a finite-horizon, discrete-time LQR to individually weight heading and steering angles in the total cost calculation. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Regarding Claim 12, Zhang, Manderla, Mere, Liu, and/or Mueller teach all of the limitations of any of Claims 1-11 as discussed above, and Zhang additionally teaches:
Control device (24) for a system for controlling a motor vehicle (10) or for a motor vehicle (10), ([0028] and figure 1, control system 111 for autonomous vehicle 101)
the control device (24) being designed to carry out a method according to any of the preceding claims. ([0034] and figure 3A, wherein the perception and planning system 110 is performed by control system 111)

Regarding Claim 13, Zhang, Manderla, Mere, Liu, and/or Mueller teach all of the limitations of any of Claims 1-11 as discussed above, and Zhang additionally teaches:
Computer program having program code means to carry out the steps of a method according to any one of claims 1 to 11 ([0034], wherein perception and planning system 110 is software programs)
to be executed when the computer program is executed on a computer or a corresponding computing unit, ([0034], wherein perception and planning system 110 is software programs performed by processors)
 in particular a computing unit (30) of a control device (24) according to claim 12. ([0034], wherein the processors are integrated into control system 111)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667